            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

ALTON MILLER                                                PLAINTIFF

v.                       No. 3:19-cv-67-DPM

KEITH BOWERS, Head Administrator,
Craighead County Detention Center; T. RAMOND,
Assistant Supervisor, Craighead County Detention
Center; CORRECT CARE SOLUTIONS GROUP;
and DOES, Supervisor, Chief Jailer               DEFENDANTS

                               ORDER
     Miller hasn't responded; his mail is being returned undelivered.
NQ 6 & 7. Unopposed recommendation, NQ 5, adopted. FED. R. CIV. P.
72(b) (1983 addition to advisory committee notes). Miller's complaint
will be dismissed without prejudice. This dismissal counts as a "strike"
under 28 U.S.C. 1915(g). An in forma pauperis appeal from this Order
and accompanying Judgment would not be taken in good faith. 28
U.S.C. § 1915(a)(3).
     So Ordered.

                                                        f
                                      D .P. Marshall Jr.
                                      United States District Judge
